Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Response to Amendments
The applicant amended claims 1 and 9 to include features similar to “generating and outputting a visual display of instructions for physically adjusting a previously manufactured physical pair of eyewear frames corresponding to the selected eyewear frame, the visual display of instructions comprising one or more displayed views of the adjusted 3D frame model of the selected eyewear frame and/or indicated adjustments to the previously manufactured physical pair of eyewear frames causing the previously manufactured physical pair of eyewear frames to match a geometry of the adjusted 3D frame model.”
The applicant amended claim 17 to include features of “generating and outputting a visual display of instructions for physically adjusting a previously manufactured physical product frame corresponding to the first product frame, the visual display of instructions comprising one or more displayed views of the determined adjustments to the first product frame and/or indicated adjustments to the previously manufactured physical product frame causing the previously manufactured physical product frame to match a geometry of the determined adjustments to the first product frame.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (2013/0088490) in view of Haddadi et al. (2016/0327811).

Regarding claim 1, Rasmussen teaches a method of generating instructions for adjusting and previewing stock eyewear frames (e.g., A system and method is presented for virtually fitting clothing, jewelry, hats, or eyewear frames utilizing 3D scans of a user's face and/or body. Rasmussen: Abstract L.1-3.  In an embodiment of the present invention, instructions are shown to the user on how to adjust the glasses 804 with arrow keys (or mouse) so that a pin 806 (not actually shown on the figure) is above the ear as shown in an example picture.  Furthermore, instructions may be given to show side view and allow user to move glasses so that pin (shown as an image of a pin attached to glasses at the point where frame should hit the top of ear) is in the correct position (at crease between head and top of ear) to start the fitting process. Rasmussen: [0043] L.4-14), the method comprising:
receiving 3D scans and/or 3D CAD files of a plurality of eyewear frames (e.g., The software loosely places 3D model of generic eyewear frames on the face scan 606. Rasmussen: [0033] L.2-3.  In embodiments of the present invention, this process may be repeated for any number of pieces of eyewear.  In an embodiment of the present invention, the eyewear frame model is imported in three pieces, the left temple piece, right temple piece, and front piece (including the bridge on metal frames).  Each eyewear frame model includes five pieces of metadata, the three major pieces are the location of the rotation points on each temple pieces (usually at the end of the temple piece near the front piece) and the location of the center of the bridge on the front piece.  The two minor pieces of metadata are the start of the curve of the temple piece into the ear hook, and the location of the above-ear pin that will line up with the user-selected location.  Rasmussen: [0034] L.2-14); 
obtaining a 3D scan and/or images of an individual's face (e.g., The process begins by acquiring a 3D scan of the user's face 602, including phototexturing. Rasmussen: [0032] L.1-2); 
extracting face measurements of the individual's face from the 3D scan and/or images (e.g., In an embodiment of the present invention, the Virtual Try-on and Recommendation Engine may be implemented with a mesh preprocessor to accommodate for limitations in the 3d collision and physics engine.  These considerations are not necessary under other implementations.  The preprocessor separates the face mesh into pieces with 65,000 triangles or less, or another number of triangles depending on the 3d engine requirements.  It saves the associated texture maps either in part, or with appropriate alignment coordinates pointing to a single copy of the texture maps.  This separation allows models to be seamlessly imported into the 3d platform.  Mesh colliders are created for key points.  Separate meshes that are aligned with the main face mesh composite are created with 255 triangles or less, or another number of triangles depending on the mesh collider requirements.  These may be brought in as separate models into the 3d platform.  The key points the mesh colliders cover are the nose, browbone, and upper cheeks.  This area is computed by finding the y-axis extent of the face mesh, which is the user's nose, and then selecting vertices within a defined rectangle that is likely to encompass approximately three inches up from the nose and all the way across the face to a depth of four inches.  The preprocessor finds the x-extents of the face mesh and picks the mode of all the values (within a tolerance).  The result of this process is to find the maximum width of the head without the ears.  This result is used as the starting width of the glasses.  This data may be stored along with any other necessary alignment data to a file.  Data models and files may be placed into a new folder titled the same as the initial face mesh file with "processed" appended. Rasmussen: [0025]); 
calculating fit parameters based on comparisons between the extracted face measurements of the individual's face and the received 3D scans and/or 3D CAD files of the plurality of eyewear frames (e.g., An embodiment of the present invention provides a method 600 for virtually fitting eyewear to users and providing recommendations.  Utilizing the method illustrated in FIG. 6, the user can see how a variety of eyewear frames will fit on his or her face.  Furthermore, in an embodiment, the software will provide them with a list of recommended frames. Rasmussen: [0031].  The face scan is imported into the software 604, and the software loosely places a 3D model of generic eyewear frames on the face scan 606.  In an embodiment of the present invention, this is done by using the nose as a locating feature.  The user then uses the arrow keys to nudge the frames into position on the face scan, as well as adjust the width of the temple pieces.  By allowing the user the opportunity to situate the frames near the face and adjust the width of the temple pieces, the frames are at a closer positioning start for the iterative collision process and it will be easier for the system to determine the critical above-ear points that will form the rotation axis for future eyewear frame models. Rasmussen: [0033].  In an embodiment of the present invention, the fit percentage is calculated out of 100% (perfect fit).  The computation is a(f+d) where a is the binary value of whether a collision is on the nose (1) or anywhere else (0), f is the flex of the hinges which is calculated such that 90 degrees is equal to 100% and 15 degrees above or below that is 0% fit.  This could be computed with f=1-abs ((flex_angle-90)*(1/15)).  d is the distance from the intersection of the above-ear in the z direction and the line formed between the metadata points of the temple piece's ear hook start point and the hinge point, and the ear hook start point.  It is scaled so that deviation outside the optimal range, 10 mm for example, will scale to 0% from 100% within 10 mm in either direction.  These equations are for example only, and may be replaced by linear or exponential functions as statistical fit is improved.  Rasmussen: [0037]); 
identifying a filtered subset of the plurality of eyewear frames that satisfy the calculated fit parameters based on aesthetic, fit, adjustability, and/or optical constraints (e.g., If the user is dissatisfied with the available choices, or wants more control over their eyewear, he may enter customization mode, where a number of parameters can be altered on the glasses for better fit.  These are: temple piece length, front piece width, front piece height, front piece angle, bridge width, nose pad length, nose pad angle, and nose pad width.  As the user alters these variables, the iterative process is repeated to visually show the user what the glasses will look like aesthetically, as well as to calculate fit.  The software can then iteratively adjust the variables to recommend a customized pair of glasses with optimal fit.  Furthermore, the software will allow users to customize non-form fitting variables such as colors, materials, thickness, engraving, and other aesthetic variables.  Rasmussen: [0010]. The software has the capability of determining quality of fit using collision detection, physics, and pressure.  The system then prompts the user if they're shopping for prescription frames or sunglasses and then the consumer can select their choice of style such as "Aviator" or "Horn-rimmed" as well as brand and color preferences.  The software uses the calculated fit and stated style preferences to develop a set of recommended frames for the customer. Rasmussen: [0011] L.5-12); 
selecting or receiving a selection of an eyewear frame of the filtered subset of eyewear frames that satisfy the calculated fit parameters (e.g., Once a user selects a style of glasses from the selector panel 816 at the bottom of the screen, the face is shown with selected glasses.  The user can select the rotate the face to gain other perspectives on how the glasses will look.  The user is able to zoom in and zoom out of any portion of the facial model.  Rasmussen: [0046] L.1-6 and Fig. 8; reproduced below for reference

    PNG
    media_image1.png
    535
    716
    media_image1.png
    Greyscale

It can be seen that the user can select from the panel 816 the glasses interested); 
adjusting a 3D frame model of the selected eyewear frame based on the individual's extracted face measurements and/or the calculated fit parameters, according to one or more aesthetic, fit, adjustability, and/or optical constraints (e.g., In an embodiment of the present invention, a 3D scan of a user's face and a 3D model of the item into the software is inputted into the system.  The 3D image of the item to be fitted is placed on the face or body image resulting from the 3D scan and is iteratively moved until collision is detected between the 3D model of the item and the 3D model of the face or body.  When eyewear is fitted, a simulated gravity vector is used to push eyewear frames or the nose bridge down onto the nose until the model collides with the nose, showing accurate placement on the bridge.  The flex of the temple pieces is iteratively tried to determine collision with the sides of the head.  A recommendation engine can be used to recommend different items to the user based on the virtual fit.  Eyewear frames may be recommended based on testing each model to determine if temple pieces are long enough to get over the ear and if flex is too great or too small. Rasmussen: [0038].  If the user wishes to customize the frame, they enter customization mode in the software.  In this mode, the user can use sliders, similar to those found in video games, to adjust variables on the frames without limitation such as the following: temple piece length, front piece width, front piece height, front piece angle, bridge width, nose pad length, nose pad angle, and nose pad width.  In an embodiment of the present invention, the system adjusts the 3D representation of the frames by interpolating between two models of the frames.  One model contains the temple piece, for example, at its shortest possible length.  The next model contains the same 3D data as the first model, but modified for the temple piece's longest length.  Rasmussen: [0040] L.1-13); and 
generating and outputting a visual display of instructions for physically adjusting a previously manufactured physical pair of eyewear frames corresponding to the selected eyewear frame, the visual display of instructions comprising one or more displayed views of the adjusted 3D frame model of the selected eyewear frame and/or adjustments to the previously manufactured physical pair of eyewear frames causing the previously manufactured physical pair of eyewear frames to match a geometry of the adjusted 3D frame model (see 1_1 below).
While Rasmussen does not explicitly teach, Haddadi teaches:
(1_1). generating and outputting a visual display of instructions for physically adjusting a previously manufactured physical pair of eyewear frames corresponding to the selected eyewear frame, the visual display of instructions comprising one or more displayed views of the adjusted 3D frame model of the selected eyewear frame and/or adjustments to the previously manufactured physical pair of eyewear frames causing the previously manufactured physical pair of eyewear frames to match a geometry of the adjusted 3D frame model (e.g., by virtue of the method according to the invention, it is possible to determine how a real spectacle frame chosen by the wearer and having a predetermined geometry needs to be deformed to adjust its fit on the head of the wearer so that this spectacle frame is correctly positioned on his face. Haddadi: [0014]. It is envisioned here to only deform the real frame without adding material and while remaining within the limits of elastic deformation of the materials, so as to obtain the desired personalized frame without damaging it. Haddadi: [0021]. FIGS. 5 and 6 illustrate a correct adjustment of a frame temple of the spectacle frame on the ear of the wearer.  Haddadi: [0064] and Figs. 5 and 6; reproduced below for reference. 

    PNG
    media_image2.png
    723
    414
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    332
    366
    media_image3.png
    Greyscale

Each frame temple 14, 15 of the frame 10 comprises at least one first portion, the end of which is connected to the corresponding rim 11, 12. This first portion may be straight (FIG. 5) or have a slight curvature allowing it to closely follow the outline of the head TS of the wearer.  Haddadi: [0076]. In the example shown in the figures, each frame temple 14, 15 of the frame 10 furthermore includes a second portion taking the form of a spatula 14A, 15A extending the first portion of the frame temple 14, 15 at the end opposite the rims 11, 12 of the frame 10.  Haddadi: [0077].  This spatula 14A, 15A forms the curved end of the corresponding frame temple 14, 15. It is intended to be placed behind the corresponding ear ORD, ORG of the wearer (see FIG. 6).  Haddadi: [0078].  A satisfactory fit of the frame temples 14, 15 of the frame 10 is especially illustrated in FIGS. 5 and 6. FIG. 5 shows how the frame temple 15 of the frame follows the outline of the head TS of the wearer, without pressing against his head, and how the frame temple 15 rests in the trough S of his ear ORD.  Haddadi: [0142]. FIG. 6 shows how the curvature of the frame temple 15, at the junction between the first portion of the frame temple 15 and the spatula 15A, must match the shape of the trough S of the ear ORD.  Haddadi: [0143].  The selected style of glasses that fits on the facial model in Fig. 8 of Rasmussen is taken as the adjusted 3D frame model).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haddadi into the teaching of Rasmussen so that a pre-existing real spectacle frame can be adjusted to fit on the face of the wearer (Haddadi: [0009] L.3-4).

Regarding claim 2, the combined teaching of Rasmussen and Haddadi teaches the method of claim 1, further comprising anonymously aggregating calculated fit parameters of a plurality of individuals to optimize physical and digital inventory of eyewear frames and/or optimizing designs of eyewear frames generated by manufacturers (e.g., A function dependent on three parameters F(DY, DZ, DtetaX) is then defined, the value of which is minimal when the values DY, DZ, DtetaX optimally simulate the position of the model of the frame on the model of the head.  Haddadi: [0121].  For example, the function F is minimal when the area of contact between the pads of the frame and the sides of the nose of the wearer is maximal, or when the distance between the pads of the frame and the sides of the nose is minimal, and when contact between the frame temples of the frame and the top of the trough S of the ears of the wearer is maximal, or when the distance between each frame temple of the frame and the trough S of the corresponding ear is minimal.  Haddadi: [0123].  Thus, the function F may for example be written in the following form: F(DY, DZ, DtetaX)=alpha1.Math.F1(DY, DZ, DtetaX)+alpha2.Math.F2(DT, DZ, DtetaX), where the function F1 is a function exhibiting a minimum when the contact between the pads of the frame and the sides of the nose, and the function F2 is a function exhibiting a minimum when the contact between the frame temples and the troughs of the ears is maximal, alpha1 and alpha2 are positive weighting coefficients.  Haddadi: [0124]-[0127].  The functions Fi represent the various fitting criteria to be taken into account.  Haddadi: [0128].  In practice, the parameter DY is representative of a height of the position of the bridge of the frame on the nose, the parameter DZ is representative of a distance between the eyes and the rims of the frame, and the parameter DtetaX is representative of an angle of inclination of the frame temples of the frame with respect to the axis O2Z2 of the second frame of reference of the head of the wearer. It is also possible to optimize only the parameters DY, DZ by considering the frame temples of the frame to be parallel to the axis O2Z2 of the second frame of reference. Haddadi: [0129] L.1-10.  As the eyewear is manufactured to fit most people, the frames are manufactured with optimal sizes of parameters of temple piece length, front piece width, front piece height, front piece angle, bridge width, nose pad length, nose pad angle, and nose pad width (Rasmussen: [0010] L.4-7) such that some of these parameters are adjusted to specific user).

Regarding claim 3, the combined teaching of Rasmussen and Haddadi teaches the method of claim 1, further comprising adjusting the 3D frame model of the selected eyewear frame based on the individual's extracted face measurements by performing a sophisticated and intelligent non-rigid transformation of the eyewear frames to the face measurements (e.g., The present invention provides a new method for virtually determining eyewear and clothing fit, and performing recommendations.  This is accomplished by using iterative collision detection between a 3d model of the user's face/head or body and a 3d model of the desired pair of eyewear frames or other item to be worn by the user.  In an embodiment of the present invention, the collision detection is primarily performed between the front piece of the eyewear frames and the nose/eyebrow/cheek area of the face, and the temple pieces.  The frames themselves are first roughly aligned to the ears on the face using a generic eyeglass model.  The glasses are then rotated down on to the nose until a collision is detected.  Once in place, the temple pieces are either flexed based on material, or rotated at the hinges until they collide with the sides of the head.  To determine recommendations, this process is performed for each model in the library to determine desirability based on nose (or an undesirable cheek collision) or too much or too little flex or rotation in the temple pieces.  Rasmussen: [0009] L.4-22).

Regarding claim 4, the combined teaching of Rasmussen and Haddadi teaches the method of claim 1, further comprising adjusting the 3D frame model of the selected eyewear frame by adjusting parameters (e.g., the user can use sliders, similar to those found in video games, to adjust variables on the frames; Rasmussen: [0040] L.2-4) associated with one or more of (e.g., without limitation such as the following: Rasmussen: [0040] L.4-5): a front frame curvature of the eyewear frame (e.g., curvatures of the nose bridge and cheeks; Rasmussen: [0006] L.14-15), the nosepads of the eyewear frame (e.g., nose pad length, nose pad angle and nose pad width; Rasmussen: [0010] L.6-7), and the ear bends (e.g., ear hook point 402; Rasmussen: [0029] L.7 and Fig. 4. By adjusting these points and keeping track, the Virtual Try-on System can model how a piece of eyewear will look on a user. Rasmussen: [0029] L.11-13) and/or temple splay of the temples of the eyewear frame (e.g., The flex angle 512 is also shown on the figure.  This is the angle of flexure or how much the side pieces are bended away from a ninety degree angle with the front piece). Rasmussen: [0030] L.10-13 and Fig, 5).

Regarding claim 6, the combined teaching of Rasmussen and Haddadi teaches the method of claim 1, further comprising generating instructions for adjusting the selected eyewear frame by generating a plurality of adjustment deltas between a stock version of the selected eyewear frame and the adjusted version of the 3D frame model (e.g., FIG. 8 illustrates a user interface 800 for the virtual try-on system in accordance with an embodiment of the present invention.  The mockup user interface shows a customer's face 802 wearing generic glasses 804.  In an embodiment of the present invention, instructions are shown to the user on how to adjust the glasses 804 with arrow keys (or mouse) so that a pin 806 (not actually shown on the figure) is above the ear as shown in an example picture.  Furthermore, instructions may be given to show side view and allow user to move glasses so that pin (shown as an image of a pin attached to glasses at the point where frame should hit the top of ear) is in the correct position (at crease between head and top of ear) to start the fitting process.  The user interface may also show a picture of where optimal pin placement is.  Rasmussen: [0043].  The various adjustments are the deltas between the generic glasses and the adjusted glasses).

Regarding claim 7, the combined teaching of Rasmussen and Haddadi teaches the method of claim 1, further comprising generating instructions for adjusting the physical pair of the selected eyewear frame by generating a plurality of views (e.g., The user interface is operable to show many views of the glasses and the facial model to the user.  Rasmussen: [0044] L.4-6) or cross-sections including one or more of top, bottom, front (e.g., In one embodiment of the user interface, the front view is shown; Rasmussen: [0044] L.6-7), and side views of the adjusted 3D frame model (e.g., instructions may be given to show side view and allow user to move glasses; Rasmussen: [0043] L.9-10.  Three-dimensional images of the head TS of the wearer, from in front (FIG. 4) and from the side (FIG. 3), and of the rim of the ears are preferably acquired. The acquisition preferably has an angular precision of 2 degrees and a distance precision of two millimeters.  Haddadi: [0110] and Figs. 3 and 4).

Regarding claim 8, the combined teaching of Rasmussen and Haddadi teaches the method of claim 7, wherein the generated views or cross-sections are electronically displayed and/or printed in 1:1 scale relative to a pair of stock frames corresponding to the adjusted 3D frame model (e.g., In one embodiment of the user interface, the front view is shown and the user is allowed to adjust the width of the glasses so that temple pieces are flush against the head.  The user can select any portion of the image and zoom in (and zoom out).  The user interface walks the user through the process illustrated in FIG. 6.  In an embodiment of the present invention, generic glasses are placed on the 3D model of the user's face.  The user is prompted as to whether the placement of these glasses look good.  If "yes," the process moves forward.  Rasmussen: [0044] L.6-15.  Therefore, Fig. 8 shows the mockup user interface shows a customer’s face 802 wearing generic glasses 804 with adjustments.  The size can be adjusted by zoom in or out of the image and it is a designer choice to display the image with a 1:1 scale).

Regarding claims 9-12 and 14-16, the claims are system claims of method claims 1-4 and 6-8 respectively.  The claims are similar in scope to claims 1-4 and 6-8 respectively and they are rejected under similar rationale as claims 1-4 and 6-8 respectively.
Rasmussen teaches that “A system and method is presented for virtually fitting clothing, jewelry, hats, or eyewear frames utilizing 3D scans of a user's face and/or body.” (Rasmussen: Abstract L.1-3).

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Haddadi as applied to claim 1 and further in view of Fonte et al. (2016/0299360).

Regarding claim 5, the combined teaching of Rasmussen and Haddadi teaches the method of claim 1, further comprising obtaining the 3D scan and/or images of the individual's face using a mobile application of a mobile device of the individual or an embedded browser of a computing device in communication with a depth sensor (see 5_1 below).
While the combined teaching of Rasmussen and Haddadi does not explicitly teach, Fonte teaches: 
(5_1). obtaining the 3D scan and/or images of the individual's face using a mobile application of a mobile device of the individual or an embedded browser of a computing device in communication with a depth sensor (e.g., Some described exemplary systems and methods may include depth cameras, for instance, cameras that may operate combined depth sensors in conjunction with image sensors to capture a 3D point cloud, form a mesh, and/or apply a texture from the image data (e.g., to correctly paint a physical final eyewear model).  Alternately or in addition, the described exemplary systems and methods may include depth cameras that may be combined with depth sensors and image sensors, which may output 2D images.  In such images, each pixel may be associated with a depth value (e.g., a distance value from the camera).  Outputs from either or both of these exemplary scenarios may be used in the described embodiments.  Fonte: [0037].  Various mobile devices (e.g., mobile phones) have (or may have) one or more depth sensors and one or more image sensors, e.g., as independent sensors.  In one embodiment, the disclosed systems and methods may detect inputs from each of the two types of sensors (e.g., depth sensors and image sensors) and process the sensor data into data that may be generated by a single integrated "depth camera."  Fonte: [0038]. Exemplary image capture device(s) 605 may include cameras attached to mobile devices, multi-camera systems, depth sensing cameras, depth sensing sensors, etc, or a combination of two or more of the aforementioned devices.  Fonte: [0071] L.33-36. The user mobile device 601, device(s), image capture device(s) 605, the assessment module 607, preview device 609, and/or the manufacturing system 611 may communicate via network 613.  In one embodiment, network 613 may include the Internet, providing communication through one or more computers, servers, and/or handheld mobile devices, including the various components of system 600.  Fonte: [0077] L.1-8.  The user interface may be a website accessible using a web browser or it may be an applet or application.  In the user interface, the user may be able to rotate, shift, zoom in, or zoom out of the facial image, glasses, or both.  The user interface for the virtual try-on system may also be embedded in another application or website such as an application or website for an online store. Rasmussen: [0050] L.5-14.  It would have been obvious that image and depth data can be conveniently captured using a mobile phone). 
It would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fonte into the combined teaching of Rasmussen and Haddadi so that the wearer’s head can be conveniently scanned with a mobile device.

Regarding claim 13, the claim is a system claim of method claim 5.  The claim is similar in scope to claim 5 and it is rejected under similar rationale as claim 5.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (2013/0088490) in view of Fonte et al. (2016/0299360) and further in view of Haddadi et al. (2016/0327811).

Regarding claim 17, Rasmussen teaches a computer-implemented method for modelling a human face and eyewear frames to produce a customized stock frame product (e.g., A system and method is presented for virtually fitting clothing, jewelry, hats, or eyewear frames utilizing 3D scans of a user's face and/or body. Rasmussen: Abstract L.1-3. The Virtual Try-on and Recommendation Engine 106 may be implemented using a computer or other electronic device.  Rasmussen: [0022] L.16-18.  In an embodiment of the present invention, instructions are shown to the user on how to adjust the glasses 804 with arrow keys (or mouse) so that a pin 806 (not actually shown on the figure) is above the ear as shown in an example picture.  Furthermore, instructions may be given to show side view and allow user to move glasses so that pin (shown as an image of a pin attached to glasses at the point where frame should hit the top of ear) is in the correct position (at crease between head and top of ear) to start the fitting process. Rasmussen: [0043] L.4-14), the method comprising:
obtaining an inventory comprising a plurality of product frames (e.g., In an embodiment of the present invention, the system also provides recommendations to the user.  The system performs the procedure described in FIG. 6 with every model in the inventory and returns a certain number of glasses with the highest scores.  Furthermore, the eyewear frames may be filtered on metadata such as style, color, material, etc. Hair color, face shape, prescription strength, and skin tone can also be applied to the metadata to assist the recommendation engine.  Rasmussen: [0039]); 
scanning a user's anatomy (e.g., The process begins by acquiring a 3D scan of the user's face 602, including phototexturing. Rasmussen: [0032] L.1-2); 
extracting measurements of the user's anatomy (e.g., In an embodiment of the present invention, the Virtual Try-on and Recommendation Engine may be implemented with a mesh preprocessor to accommodate for limitations in the 3d collision and physics engine.  These considerations are not necessary under other implementations.  The preprocessor separates the face mesh into pieces with 65,000 triangles or less, or another number of triangles depending on the 3d engine requirements. ….  Separate meshes that are aligned with the main face mesh composite are created with 255 triangles or less, or another number of triangles depending on the mesh collider requirements.  These may be brought in as separate models into the 3d platform.  The key points the mesh colliders cover are the nose, browbone, and upper cheeks.  This area is computed by finding the y-axis extent of the face mesh, which is the user's nose, and then selecting vertices within a defined rectangle that is likely to encompass approximately three inches up from the nose and all the way across the face to a depth of four inches.  The preprocessor finds the x-extents of the face mesh and picks the mode of all the values (within a tolerance).  The result of this process is to find the maximum width of the head without the ears.  This result is used as the starting width of the glasses.  This data may be stored along with any other necessary alignment data to a file.  Data models and files may be placed into a new folder titled the same as the initial face mesh file with "processed" appended. Rasmussen: [0025].  Furthermore, the eyewear frames may be filtered on metadata such as style, color, material, etc. Hair color, face shape, prescription strength, and skin tone can also be applied to the metadata to assist the recommendation engine.  Rasmussen: [0039] L.5-9); 
obtaining a first model of a contour and/or surface of the user's anatomy, based on the extracted measurements of the user's anatomy (e.g., Data models and files may be placed into a new folder titled the same as the initial face mesh file with "processed" appended. Rasmussen: [0025]); 
identifying, based on the contour and/or the surface of the user's anatomy, a first product frame among the plurality of product frames (e.g., An embodiment of the present invention provides a method 600 for virtually fitting eyewear to users and providing recommendations.  Utilizing the method illustrated in FIG. 6, the user can see how a variety of eyewear frames will fit on his or her face.  Furthermore, in an embodiment, the software will provide them with a list of recommended frames. Rasmussen: [0031].  The face scan is imported into the software 604, and the software loosely places a 3D model of generic eyewear frames on the face scan 606.  In an embodiment of the present invention, this is done by using the nose as a locating feature.  The user then uses the arrow keys to nudge the frames into position on the face scan, as well as adjust the width of the temple pieces.  By allowing the user the opportunity to situate the frames near the face and adjust the width of the temple pieces, the frames are at a closer positioning start for the iterative collision process and it will be easier for the system to determine the critical above-ear points that will form the rotation axis for future eyewear frame models. Rasmussen: [0033].  In an embodiment of the present invention, the fit percentage is calculated out of 100% (perfect fit).  The computation is a(f+d) where a is the binary value of whether a collision is on the nose (1) or anywhere else (0), f is the flex of the hinges which is calculated such that 90 degrees is equal to 100% and 15 degrees above or below that is 0% fit.  This could be computed with f=1-abs ((flex_angle-90)*(1/15)).  d is the distance from the intersection of the above-ear in the z direction and the line formed between the metadata points of the temple piece's ear hook start point and the hinge point, and the ear hook start point.  It is scaled so that deviation outside the optimal range, 10 mm for example, will scale to 0% from 100% within 10 mm in either direction.  These equations are for example only, and may be replaced by linear or exponential functions as statistical fit is improved.  Rasmussen: [0037].  Once a user selects a style of glasses from the selector panel 816 at the bottom of the screen, the face is shown with selected glasses.  The user can select the rotate the face to gain other perspectives on how the glasses will look.  The user is able to zoom in and zoom out of any portion of the facial model.  Rasmussen: [0046] L.1-6 and Fig. 8.  Therefore, the user can select a plurality of glasses and obtain the corresponding fit percentage); 
determining adjustments to the first product frame based on the contour and/or the surface of the user's anatomy (e.g., In an embodiment of the present invention, a 3D scan of a user's face and a 3D model of the item into the software is inputted into the system.  The 3D image of the item to be fitted is placed on the face or body image resulting from the 3D scan and is iteratively moved until collision is detected between the 3D model of the item and the 3D model of the face or body.  When eyewear is fitted, a simulated gravity vector is used to push eyewear frames or the nose bridge down onto the nose until the model collides with the nose, showing accurate placement on the bridge.  The flex of the temple pieces is iteratively tried to determine collision with the sides of the head.  A recommendation engine can be used to recommend different items to the user based on the virtual fit.  Eyewear frames may be recommended based on testing each model to determine if temple pieces are long enough to get over the ear and if flex is too great or too small. Rasmussen: [0038].  If the user wishes to customize the frame, they enter customization mode in the software.  In this mode, the user can use sliders, similar to those found in video games, to adjust variables on the frames without limitation such as the following: temple piece length, front piece width, front piece height, front piece angle, bridge width, nose pad length, nose pad angle, and nose pad width.  In an embodiment of the present invention, the system adjusts the 3D representation of the frames by interpolating between two models of the frames.  One model contains the temple piece, for example, at its shortest possible length.  The next model contains the same 3D data as the first model, but modified for the temple piece's longest length.  Rasmussen: [0040] L.1-13);
generating a second model rendering comprising the adjusted first product frame matching the contours and/or the surface of the user's anatomy (e.g., FIG. 7 illustrates data tables used to store important consumer and product information in accordance with an embodiment of the present invention.   Rasmussen: [0042].  See 17_1 below); and
generating and outputting a visual display of instructions for physically adjusting a previously manufactured physical pair of eyewear frames corresponding to the first product frame, the visual display of instructions comprising one or more displayed views of the determined adjustments to the first product frame and/or indicated adjustments to the previously manufactured physical product frame causing the previously manufactured physical product frames to match a geometry of the determined adjustments to the first product frame (see 17_2 below)
While Rasmussen does not explicitly teach, Fonte teaches:
(17_1). generating a second model rendering comprising the adjusted first product frame matching the contours and/or the surface of the user's anatomy (e.g., One method includes: receiving a configurable parametric model of a user-specific eyewear product comprising a frame portion and a lens portion, wherein geometric parameters of the configurable parametric model are based on geometric features of a user's anatomy; receiving media data of a user, the media data including the user's response to visual cues; detecting the position of the user's eyes from the received media data; determining optical information of the user based on the detected position of the user's eyes; and generating an updated configurable parametric model by modifying the received configurable parametric model based on the determined optical information. Fonte: [0006].  For example, nose pads of an initial parametric model of the eyewear product may not match the contour of the user's nose (e.g., from a user anatomic model).  The initial parametric model may instead intersect with the surface of the nose if the initial parametric model is aligned with or overlaid over the user anatomic model.  The present computer system may configure or modify the initial parametric model such that the nose pads match the contour and angle of the user's nose from the user anatomic model, e.g., the nose pads are modified to sit flush against the surface of the modeled user's nose.  Fonte: [0057] L.13-24. Therefore, the updates from the received (initial) parametric model can be applied to the same model to produce the same updated parametric model.  Thus, Manufacturing system 611 may receive a customized eyewear model (e.g., including parameters for ordering customized eyewear (frames and/or lenses) and user information e.g., via a network 613 or other form of electronic communication such that the manufacturer or manufacturing system 611 may produce the custom eyewear product.  In one embodiment, manufacturing system 611 may receive manufacturing instructions (e.g., from system 600) and/or translate data received from system 600 into manufacturing instructions.  The manufacturing system 611 may then produce a physical customized eyewear product based on the modeled customized eyewear and/or prompt the delivery of the customized product to the user.  Fonte: [0076] L.1-13.  Therefore, the steps of adjusting the generic model of glasses 804 (customized eyewear) are recorded as manufacturing instructions to produce the customized eyewear).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fonte into the teaching of Rasmussen that instructions of customizing eyewear model can be conveniently transferred to a manufacturing system to produce the customized eyewear.
While the combined teaching of Rasmussen and Fonte does not explicitly teach, Haddadi teaches:
(17_2). generating and outputting a visual display of instructions for physically adjusting a previously manufactured physical pair of eyewear frames corresponding to the first product frame, the visual display of instructions comprising one or more displayed views of the determined adjustments to the first product frame and/or indicated adjustments to the previously manufactured physical product frame causing the previously manufactured physical product frames to match a geometry of the determined adjustments to the first product frame (e.g., by virtue of the method according to the invention, it is possible to determine how a real spectacle frame chosen by the wearer and having a predetermined geometry needs to be deformed to adjust its fit on the head of the wearer so that this spectacle frame is correctly positioned on his face. Haddadi: [0014]. It is envisioned here to only deform the real frame without adding material and while remaining within the limits of elastic deformation of the materials, so as to obtain the desired personalized frame without damaging it. Haddadi: [0021]. FIGS. 5 and 6 illustrate a correct adjustment of a frame temple of the spectacle frame on the ear of the wearer.  Haddadi: [0064] and Figs. 5 and 6; reproduced below for reference. 

    PNG
    media_image2.png
    723
    414
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    332
    366
    media_image3.png
    Greyscale

Each frame temple 14, 15 of the frame 10 comprises at least one first portion, the end of which is connected to the corresponding rim 11, 12. This first portion may be straight (FIG. 5) or have a slight curvature allowing it to closely follow the outline of the head TS of the wearer.  Haddadi: [0076]. In the example shown in the figures, each frame temple 14, 15 of the frame 10 furthermore includes a second portion taking the form of a spatula 14A, 15A extending the first portion of the frame temple 14, 15 at the end opposite the rims 11, 12 of the frame 10.  Haddadi: [0077].  This spatula 14A, 15A forms the curved end of the corresponding frame temple 14, 15. It is intended to be placed behind the corresponding ear ORD, ORG of the wearer (see FIG. 6).  Haddadi: [0078].  A satisfactory fit of the frame temples 14, 15 of the frame 10 is especially illustrated in FIGS. 5 and 6. FIG. 5 shows how the frame temple 15 of the frame follows the outline of the head TS of the wearer, without pressing against his head, and how the frame temple 15 rests in the trough S of his ear ORD.  Haddadi: [0142]. FIG. 6 shows how the curvature of the frame temple 15, at the junction between the first portion of the frame temple 15 and the spatula 15A, must match the shape of the trough S of the ear ORD.  Haddadi: [0143].  The real spectacle frame with the selected style as shown in Fig. 8 of Rasmussen is taken as the first product frame).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haddadi into the combined teaching of Rasmussen and Fonte so that a pre-existing real spectacle frame can be adjusted to fit on the face of the wearer (Haddadi: [0009] L.3-4).

Regarding claim 18, the combined teaching of Rasmussen, Fonte and Haddadi teaches the computer-implemented method of claim 17, further comprising outputting the visual display of instructions (e.g., If the user wishes to customize the frame, they enter customization mode in the software.  In this mode, the user can use sliders, similar to those found in video games, to adjust variables on the frames without limitation such as the following: temple piece length, front piece width, front piece height, front piece angle, bridge width, nose pad length, nose pad angle, and nose pad width.  In an embodiment of the present invention, the system adjusts the 3D representation of the frames by interpolating between two models of the frames.  One model contains the temple piece, for example, at its shortest possible length.  The next model contains the same 3D data as the first model, but modified for the temple piece's longest length.  Rasmussen: [0040] L.1-13.  FIGS. 5 and 6 illustrate a correct adjustment of a frame temple of the spectacle frame on the ear of the wearer.  Haddadi: [0064]), to a device of at least one from among an optician, a manufacturer, and/or a user (e.g., In one embodiment, manufacturing system 611 may receive manufacturing instructions (e.g., from system 600) and/or translate data received from system 600 into manufacturing instructions.  The manufacturing system 611 may then produce a physical customized eyewear product based on the modeled customized eyewear and/or prompt the delivery of the customized product to the user.  Fonte: [0076] L.6-13).

Regarding claim 19, the combined teaching of Rasmussen, Fonte and Haddadi teaches the computer-implemented method of claim 17, wherein the obtaining the inventory comprises at least one from among scanning a database of product frames and/or importing 3D CAD files of product frames (e.g., The software loosely places 3D model of generic eyewear frames on the face scan 606. Rasmussen: [0033] L.2-3.  In embodiments of the present invention, this process may be repeated for any number of pieces of eyewear.  In an embodiment of the present invention, the eyewear frame model is imported in three pieces, the left temple piece, right temple piece, and front piece (including the bridge on metal frames).  Each eyewear frame model includes five pieces of metadata, the three major pieces are the location of the rotation points on each temple pieces (usually at the end of the temple piece near the front piece) and the location of the center of the bridge on the front piece.  The two minor pieces of metadata are the start of the curve of the temple piece into the ear hook, and the location of the above-ear pin that will line up with the user-selected location.  Rasmussen: [0034] L.2-14.  In an embodiment of the present invention, the system also provides recommendations to the user.  The system performs the procedure described in FIG. 6 with every model in the inventory and returns a certain number of glasses with the highest scores.  Furthermore, the eyewear frames may be filtered on metadata such as style, color, material, etc. Hair color, face shape, prescription strength, and skin tone can also be applied to the metadata to assist the recommendation engine. Rasmussen: [0039]).

Regarding claim 20, the combined teaching of Rasmussen, Fonte and Haddadi teaches the computer-implemented method of claim 17, wherein the identifying the first product frame comprises filtering out inventory based on at least one from among aesthetic, fit, adjustability, and/or optical considerations (e.g., If the user is dissatisfied with the available choices, or wants more control over their eyewear, he may enter customization mode, where a number of parameters can be altered on the glasses for better fit.  These are: temple piece length, front piece width, front piece height, front piece angle, bridge width, nose pad length, nose pad angle, and nose pad width.  As the user alters these variables, the iterative process is repeated to visually show the user what the glasses will look like aesthetically, as well as to calculate fit.  The software can then iteratively adjust the variables to recommend a customized pair of glasses with optimal fit.  Furthermore, the software will allow users to customize non-form fitting variables such as colors, materials, thickness, engraving, and other aesthetic variables.  Rasmussen: [0010]. The software has the capability of determining quality of fit using collision detection, physics, and pressure.  The system then prompts the user if they're shopping for prescription frames or sunglasses and then the consumer can select their choice of style such as "Aviator" or "Horn-rimmed" as well as brand and color preferences.  The software uses the calculated fit and stated style preferences to develop a set of recommended frames for the customer. Rasmussen: [0011] L.5-12).

Response to Arguments
Applicant’s arguments filed on March 22, 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new reference of Haddadi (2016/0327811).
R1.	Regarding the amended features of “generating and outputting a visual display of instructions for physically adjusting a previously manufactured physical pair of eyewear frames corresponding to the selected eyewear frame, the visual display of instructions comprising one or more displayed views of the adjusted 3D frame model of the selected eyewear frame and/or indicated adjustments to the previously manufactured physical pair of eyewear frames causing the previously manufactured physical pair of eyewear frames to match a geometry of the adjusted 3D frame model” and/or “generating and outputting a visual display of instructions for physically adjusting a previously manufactured physical product frame corresponding to the first product frame, the visual display of instructions comprising one or more displayed views of the determined adjustments to the first product frame and/or indicated adjustments to the previously manufactured physical product frame causing the previously manufactured physical product frame to match a geometry of the determined adjustments to the first product frame”, the examiner applied the reference of Haddadi “the present invention proposes a method allowing a pre-existing real spectacle frame to be adjusted to fit on the face of the wearer” (Haddadi: [0009] L.2-4), “by virtue of the method according to the invention, it is possible to determine how a real spectacle frame chosen by the wearer and having a predetermined geometry needs to be deformed to adjust its fit on the head of the wearer so that this spectacle frame is correctly positioned on his face” (Haddadi: [0014]), “FIGS. 5 and 6 illustrate a correct adjustment of a frame temple of the spectacle frame on the ear of the wearer” (Haddadi: [0064]) “Each frame temple 14, 15 of the frame 10 comprises at least one first portion, the end of which is connected to the corresponding rim 11, 12. This first portion may be straight (FIG. 5) or have a slight curvature allowing it to closely follow the outline of the head TS of the wearer” (Haddadi: [0076]), “In the example shown in the figures, each frame temple 14, 15 of the frame 10 furthermore includes a second portion taking the form of a spatula 14A, 15A extending the first portion of the frame temple 14, 15 at the end opposite the rims 11, 12 of the frame 10” (Haddadi: [0077]), “This spatula 14A, 15A forms the curved end of the corresponding frame temple 14, 15. It is intended to be placed behind the corresponding ear ORD, ORG of the wearer (see FIG. 6)” (Haddadi: [0078]), “A satisfactory fit of the frame temples 14, 15 of the frame 10 is especially illustrated in FIGS. 5 and 6. FIG. 5 shows how the frame temple 15 of the frame follows the outline of the head TS of the wearer, without pressing against his head, and how the frame temple 15 rests in the trough S of his ear ORD.” (Haddadi: [0142]) and “FIG. 6 shows how the curvature of the frame temple 15, at the junction between the first portion of the frame temple 15 and the spatula 15A, must match the shape of the trough S of the ear ORD” (Haddadi: [0143]) to teach the features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611